DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the porosity of the negative electrode active material layer is 40.8% or more”, which is a broader limitation than that recited in claim 1, and is not further limiting. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3619000 B (hereinafter JP’361).
With respect to claim 1, JP’361 teaches a negative electrode for a non-aqueous electrolyte (para. [0011] and [0153]) secondary battery (para. [0161]) having a negative electrode active material layer (para. [0076]) having a thickness of 5 to 500 μm (para. [0027]), which overlaps with the instantly claimed range of 150 to 1500 μm, formed on a surface of a current collector, wherein the negative electrode active material layer (Figure 1, 101) includes coated negative electrode active material particles in which at least a part of a surface of a negative electrode active material is coated with a coating agent containing a coating resin/(fluororesin) (Figure 10) (para. [0138]) and a conductive aid/(coating metal (Figure 3, 106)) (para. [0037]) (as illustrated in Figures 1 and 3 and 10), and a porosity of the negative electrode active material layer is 0.31-0.73 (i.e. 31% - 73%) (para. [0069]), which overlaps with the instantly claimed range of 39.0% to 45.6% and a density of the negative electrode active material layer is 1.00-6.56 g/cm3 (para. [0069]), which overlaps with the instantly claimed range of 0.60 g/cm3 to 1.20 g/cm3.
With respect to claim 2, JP’361 teaches wherein a porosity of the negative electrode active material layer is 0.31-0.73 (i.e. 31% - 73%) (para. [0069]), which overlaps with the instantly claimed range of 40.8% or more.
With respect to claim 3, JP’361 does not teach wherein a tensile elongation at break of the coating resin is 10% or more in a saturated liquid absorbing state – however, since the negative electrode active material layer of JP’361 is as instantly claimed as set forth above, then it would be obvious that the coating is capable of performing as instantly claimed.
With respect to claim 4, JP’361 teaches wherein a content of a binder in the negative electrode active material layer is between 2% and 20% (para. [0050]-[0051]), which almost touches the instantly claimed range of 1% by mass or less with respect to a total solid content of 100% by mass.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention, absent critical results, to try a binder percentage of 1% in order to optimize cost and product reliability. 
With respect to claim 5, JP’361 teaches a non-aqueous electrolyte secondary battery comprising a power generating element including:
the negative electrode for non-aqueous electrolyte secondary battery according to claim 1, as set forth above; a positive electrode having a positive electrode active material layer including a positive electrode active material formed on a surface of a current collector (para. [0144]); and
an electrolytic layer disposed (within the separator (607)) between the negative electrode (602) and the positive electrode (605) (para. [0145], [0153], [0161] and [0165]) (as illustrated in Figure 13).
With respect to claim 6, JP’361 teaches wherein the negative electrode active material layer further includes a conductive member/(auxiliary conductive material), at least a part of the conductive member forms a conductive path for electrically connecting a first main surface in contact with the electrolytic layer side of the negative electrode active material layer to a second main surface in contact with the current collector side, and the conductive path and the negative electrode active material are electrically connected to each other (para. [0032]-[0034] and [0432]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							2/24/2021Primary Examiner, Art Unit 1725